Per Curiam,
This was an issue devisavit vel non to try the question, whether the execution of the instrument offered as the last will and testament of George Van Dyke, was procured through undue influence exerted over the said George Van Dyke by either Hiram Van Dyke, or John Van Dyke, or both of them.
The first specification alleges that the court below erred in admitting certain testimony of H. L. Smith. The object of this testimony, as it appears by the offer, was to prove that in May, 1884, he had a talk with George Van Dyke, the testator; that in that conversation the said testator talked about the disposition of his property, and said that he had made his home for a long time with Hiram Van Dyke and his wife; that they had been as kind to him as parents could be to a child, and that they deserved the greater portion of his estate; that these words were used when speaking of how he would dispose of his property by will. The testimony offered in support of it sustained the offer.
While the offer was somewhat remote, yet in view of the fact that the issue was, whether Hiram Van Dyke had procured the execution of this will by the exertion of undue influence, we think it was some evidence, although slight, to rebut that inference.
The remaining assignments allege error in the answers to points. The plaintiff’s first and fourth points were affirmed with a proper qualification. The defendant’s second and third points were affirmed. We find no error in the answer to any of them.
Judgment affirmed.